EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Bernard on 4/6/2021.

The application has been amended as follows: 
Rejoinder claims 16-25 and 28.
Cancel claims 3, 6, 9-13 and 29-33.
Allow claims 1, 2, 4, 5, 7, 8 and 14-28.

1. (Currently Amended): A method for electropolishing a surface of an air and/or moisture sensitive substrate, the method comprising: 
in a vessel, submerging the substrate in a first molten salt bath at a first temperature and applying an anodizing current to the substrate to electropolish the surface of the substrate;
wherein the substrate comprises one or more of zirconium, hafnium, thorium, uranium, plutonium, manganese, a rare earth metal (La-Lu), yttrium, magnesium, lithium and their alloys; 

wherein, when used, the first organic salt bath comprises one of 5-y,Xy)SO2CX3, where y is a number from 0-5 and X is a halogen), and (c) a combination of an aluminum halide, an ionic liquid (e.g., trihexyltetradecylphosphonium chloride (P((CH2)5CH3)3(CH2)13CH3CI)), and halogenatedmethylphenylsulfone (C(H5-y,Xy)SO2CX3, where y is a number from 0-5 and X is a halogen)

wherein the anodizing current is 10-30 mA/cm2 applied using one of a reverse bias from a power supply coupled to the first molten salt bath and by swapping working and auxiliary electrode leads coupled to the first molten salt bath.

16. (Currently Amended) The method of claim 14, wherein coating the electropolished surface of the substrate with aluminum comprises: 
one or more of heating the first molten salt bath and evaporating the first molten salt bath under vacuum to remove the first molten salt bath from the vessel, physically pumping the first molten salt bath from the vessel, and draining the first molten salt bath from the vessel; and 

wherein the second molten salt bath comprises one of a second organic salt bath and second inorganic salt bath; 
wherein, when used, the second organic salt bath comprises one of (a) aluminum halide and ionic liquid (e.g., trihexyltetradecylphosphonium chloride (P((CH2)5CH3)3(CH2)13CH3Cl)), (b) a combination of an aluminum halide and halogenatedmethylphenylsulfone (C6(H5-y,Xy)SO2CX3, where y is a number from 0-5 and X is a halogen), (c) a combination of an aluminum halide, an ionic liquid (e.g., trihexyltetradecylphosphonium chloride (P((CH2)5CH3)3(CH2)13CH3Cl)), and halogenatedmethylphenylsulfone (C6(H5--4-Attorney Docket No.: 2312PATENTy,Xy)SO2CX3, where y is a number from 0-5 and X is a halogen), and (d) AIF3-organofluoride-hydrofluoric acid adduct; and 
wherein, when used, the second inorganic salt bath comprises aluminum halide and alkali metal halide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation that the first molten salt bath comprises a first organic salt and the first organic salt comprises the sulfone species overcomes the closest prior art of record.
The closest art is US 2016/0076161 and US 2012/0128968 which discloses the phosphonium ionic liquid and US 2015/0101935 which discloses electropolishing and then electroplating a substrate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794